DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-15 of the US Patent Application No. 16/541,736 filed 08/15/2019 are presented for examination.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “opening in the absorbent layer” (as required by claims 6, 10, 11 and 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 10, 11 and 15 require an opening in the absorbent layer. The claimed opening is neither shown on the Drawings, nor the particular structure of the opening is described in the instant Specification that makes claim indefinite. 
For purpose of further consideration, the opening in the absorbent layer is interpreted as being an opening of any configuration located at any place of the absorbent core.
Appropriate correction is required.
Claims 9 and 12 require the absorbent polymeric material being profiled. The instant Specification does not provide any specific definition for the term “profiled” That makes claims indefinite.
For purpose of further examination, the term “profiled” is given the dictionary definition, i.e., “profile” – an outline or contour (see Farlex Partner Medical Dictionary © Farlex 2012).
Appropriate corrections are required.
Claim 10 recites the limitation "first opening" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim 11 recites the limitation "first opening" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim 15 recites the limitations "first opening" and “second opening” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 9 and 14 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Suzuki (EP 1 088 537 A2).
Regarding claim 9, Suzuki discloses a disposable absorbent article (Abstract, lines 1-3) comprising:
a chassis including a topsheet 33 (fig. 14b) and a backsheet 34 (fig. 14b); and 
an absorbent core M/M’ ([0018]; fig. 17 located between the topsheet and the backsheet; 
wherein the absorbent core comprises a substrate layer M [0018]; fig. 17); 
a first discontinuous layer of absorbent material ([0012]; SAP) deposited on the substrate layer, wherein the absorbent material is profiled, since any material article has some outline or contour (see claim interpretation language in para. 7 supra). 8) 
Regarding claim 14, Suzuki discloses the article comprising non-woven material ([0009]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suzuki (EP 1 088 537 A2).
Suzuki discloses the invention discussed above but does not expressly disclose the article, wherein the absorbent material is profiled in a longitudinal direction.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to profile the absorbent material in a longitudinal direction in order to conform crotch region of the user, since mere changes in shape are not sufficient to patentably distinguish a claimed invention over the prior art.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 1-5, 7 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suzuki (EP 1 088 537 A2) in view of Perdelwitz, Jr et al. (US 4,886,697).
Regarding claim 1, Suzuki discloses a disposable absorbent article (Abstract, lines 1-3) comprising:
a chassis including a topsheet 33 (fig. 14b) and a backsheet 34 (fig. 14b); and 
an absorbent core M/M’ ([0018]; fig. 17 located between the topsheet and the backsheet; 
wherein the absorbent core comprises a substrate layer M [0018]; fig. 17); 
a first discontinuous layer of absorbent material ([0012]; SAP) deposited on the substrate layer.

    PNG
    media_image1.png
    295
    453
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    346
    565
    media_image2.png
    Greyscale

	Suzuki does not expressly disclose the article having a cover, wherein the substrate layer and the cover layer provide cavities to immobilize the absorbent material.
	Perdelwitz teaches an absorbent article (see Title) comprising a cover layer (col. 4, lines 62-64), wherein the substrate layer and the cover layer provide cavities A (fig. 10) immobilizing the absorbent material 28 (col. 12, line 44; fig. 10).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the article of Suzuki with the absorbent core in the form, as taught by Perdelwitz in order to form a composite article, as motivated by Perdelwitz (col. 4, lines 63-64).
Regarding claims 2 and 3, Suzuki discloses the article comprising a thermoplastic material that is a hot melt adhesive ([0076]), as required by claim 3.
Regarding claim 4, Suzuki teaches that the thermoplastic material comprises a net-like structure ([0098]).
Regarding claim 5, Suzuki discloses the article comprising a second or auxiliary adhesive on opposite side of the first adhesive adjacent second substrate (M’)(see fig. 17, supra).
Regarding claim 7, Suzuki discloses the article comprising non-woven material ([0009]).
Regarding claim 8, Suzuki in view of Perdelwitz disclose the absorbent article comprising cellulose (Suzuki, Abstract, line 8; Perdelwitz, col. 7, line 48) that is an airfelt material but do not expressly disclose the particular parameter of the percentage range of the arfelt material.
 Since the particular parameter of the percentage range affects the level of absorbancy, it is the matter of optimization as being result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the particular parameter of the percentage range of the airfelt material in order to achieve the desired level of absorbancy, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suzuki (EP 1 088 537 A2) in view of Perdelwitz, Jr et al. (US 4,886,697), and further in view of Melius et al. (EP 1465568).
Suzuki in view of Perdelwitz disclose the invention discussed above but do not expressly disclose the article, wherein the absorbent core comprises an opening.
Melius teaches an absorbent article, wherein the absorbent core comprises the opening (col. 16, line 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the absorbent core of Suzuki/ Perdelwitz with the opening, as taught by Melius in order to permit liquid to flow unhindered through the material, as motivated by Melius (col. 16, lines 3-4).
Suzuki/ Perdelwitz/ Melius do not expressly disclose the particular parameter of the opening size range.
Since the particular parameter of the opening size range affects fluid capacity of the opening, it is the matter of optimization as being result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the particular parameter of the opening size range in order to achieve the desired fluid capacity of the opening, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
unpatentable 
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suzuki (EP 1 088 537 A2) in view of Melius et al. (EP 1465568).
Suzuki discloses the invention discussed above but does not expressly disclose the article, wherein the absorbent core comprises an opening.
Melius teaches an absorbent article, wherein the absorbent core comprises the opening (col. 16, line 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the absorbent core of Suzuki with the opening, as taught by Melius in order to permit liquid to flow unhindered through the material, as motivated by Melius (col. 16, lines 3-4).
Suzuki/ Melius do not expressly disclose the particular parameter of the opening size range.
Since the particular parameter of the opening size range affects fluid capacity of the opening, it is the matter of optimization as being result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the particular parameter of the opening size range in order to achieve the desired fluid capacity of the opening, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233(MPEP 2144.05 (II-A)).
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suzuki (EP 1 088 537 A2) in view of Perdelwitz, Jr et al. (US 4,886,697).
Suzuki discloses the invention discussed above, as applied to claim 9, but do not expressly disclose the article, wherein the top layer and the bottom layer provide cavities to immobilize the absorbent material.
Perdelwitz teaches an absorbent article (see Title), comprising a cover layer (col. 4, lines 62-64), wherein the substrate layer and the cover layer provide cavities A (fig. 10) immobilizing the absorbent material 28 (col. 12, line 44; fig. 10).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the article of Suzuki with the absorbent core in the form, as taught by Perdelwitz in order to simplify the device by employing the structure of the type conventionally known in the art.
Claims 10 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suzuki (EP 1 088 537 A2) in view of Melius et al. (EP 1465568).
Regarding claim 10, Suzuki discloses the invention discussed above but does not expressly disclose the article, wherein the absorbent core comprises an opening.
Melius teaches an absorbent article, wherein the absorbent core comprises the opening (col. 16, line 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the absorbent core of Suzuki with the opening, as taught by Melius in order to permit liquid to flow unhindered through the material, as motivated by Melius (col. 16, lines 3-4).
Suzuki in view of Melius does not expressly disclose the article having the second layer of absorbent material.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the article of Suzuki/ Melius with the second layer of the absorbent material, wherein the first opening naturally faces the second layer of absorbent material in order to increase the absorbent capacity, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B).
Regarding claim 15, Suzuki in view of Melius disclose the invention discussed above but do not expressly disclose the article, wherein two layers of absorbent material are combined such that the first opening is offset from the second opening.
Since such position of openings do not perform any specific functions different from functions preforming by Suzuki/ Melius, it would have been obvious top those skilled in the art at the time the invention was made to place the first opening offset from the second opening as an obvious design choice, and as such it does not impact the patentability of claim In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781